 



Exhibit 10.1
THE CLOROX COMPANY
REPLACEMENT SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
FOR THE BENEFIT OF DONALD R. KNAUSS

I.   General.

  (A).   Purpose.

  (i).   The Clorox Company (the “Company”) hereby establishes this Replacement
Supplemental Executive Retirement Plan For the Benefit of Donald R. Knauss (the
“Plan”), which is intended to provide benefits to Donald R. Knauss (the
“Executive”) (and his surviving spouse in the event of the Executive’s death)
that duplicate the rights and benefits the Executive would have been entitled to
under the Employee Retirement Plan of The Coca-Cola Company, attached hereto as
Exhibit A (the “Retirement Plan”) and the defined benefit provisions of The
Coca-Cola Company Supplemental Benefit Plan, attached hereto as Exhibit B (the
“Coca-Cola SERP”), as each was in effect on August 25, 2006 (collectively the
“Coca-Cola Plans”), had the Executive’s employment with The Coca-Cola Company
continued until the Executive’s retirement or other termination of employment
with the Company.

  (B).   Conflicts.

  (i).   Except as otherwise provided herein, all terms and conditions of the
Coca-Cola Plans shall apply under the Plan for purposes of calculating the
Executive’s benefit under the Plan. In the event of any conflict between the
terms of the Plan and the terms of the Coca-Cola Plans, the Plan shall govern.

  (C).   Unfunded Status.

  (i).   The Plan is intended to be an unfunded plan maintained primarily to
provide deferred compensation benefits for a “select group of management or
highly-compensated employees” within the meaning of Sections 201, 301, and 401
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

II.   Plan Benefits.

The Executive’s accrued benefit under the Plan shall be equal to the benefit the
Executive would have accrued under the Coca-Cola Plans had the Executive’s
employment with The Coca-Cola Company continued until the date of the
Executive’s retirement or other termination of employment with the Company, as
determined under the terms and conditions of the Coca-Cola Plans, and shall be
payable at the time, and in the manner, provided for in the Coca-Cola Plans,
except as superseded and/or as clarified by the following:

 



--------------------------------------------------------------------------------



 



  (A).   Benefit Offset.

  (i).   The Executive’s accrued benefit under the Plan, if any, calculated
according to Section II(B) below, shall be offset by the value of any benefits
to which the Executive is entitled to receive under the Retirement Plan and the
defined benefit provisions of the Coca-Cola SERP, subject to Section II(H)(i)
below. For purposes of this offset, the benefits to which the Executive is
entitled to receive under the Retirement Plan and the defined benefit provisions
of the Coca-Cola SERP shall be calculated based on the assumption that the
Executive begins to receive his benefit under such plans on the same date on
which he begins to receive benefits under the Plan.

  (B).   Benefit Limit.

  (i).   Notwithstanding anything herein to the contrary, the benefit payable to
the Executive shall be equal to the greater of (1) the dollar amount of the
Executive’s accrued benefit under the Plan as provided herein payable in the
normal payment form as of the date of determination as provided in the Coca-Cola
SERP, or (2) the dollar amount of the Executive’s accrued benefit under The
Clorox Company Supplemental Executive Retirement Plan (the “Clorox SERP”),
payable in the normal payment form as of the date of determination as provided
in the Clorox SERP.

  (ii).   If the dollar amount of the Executive’s accrued benefit under the
Clorox SERP is greater than the dollar amount of the Executive’s accrued benefit
under the Plan as determined in Section II(B)(i) above, the Executive’s benefit
shall be determined and payable solely in accordance with the terms and
conditions of the Clorox SERP and no benefit shall be payable from the Plan. In
no event shall the Executive receive a benefit under both the Clorox SERP and
the Plan.

  (C).   Change in Control.

  (i).   All references to “Change in Control” in the Coca-Cola Plans shall mean
a “Change in Control” as defined in the Clorox SERP.

  (D).   Defined Contribution Plan Disregarded.

  (i).   All provisions in the Coca-Cola SERP relating to the Supplemental
Thrift Benefit under the Coca-Cola SERP are disregarded under the Plan and shall
not be part of the Executive’s benefit under the Plan.

2



--------------------------------------------------------------------------------



 



  (E).   Vesting.

  (i).   Subject to Section II(H)(ii) below, the Executive shall be fully vested
at all times in his benefit under the Plan.

  (F).   Years of Benefit Service.

  (i).   The Executive’s Years of Benefit Service (as defined in the Retirement
Plan) shall include the Executive’s service with the Company plus the
Executive’s service with The Coca-Cola Company from February 7, 1994 through
September 15, 2006, the date the Executive terminated employment with The
Coca-Cola Company, and shall also include the period of time from September 16,
2006 through October 2, 2006, the date the Executive commenced employment with
the Company.     (ii).   In the event that the Executive’s employment with the
Company terminates prior to the third anniversary of the Effective Date (as
defined in the Employment Agreement between the Executive and the Company dated
August 25, 2006), the Executive shall be credited with a minimum of three
(3) Years of Benefit Service with the Company and three (3) years of age for
purposes of benefit accruals under the Plan; provided, however, that in the
event the Executive’s employment with the Company terminates after the third
anniversary of the Effective Date, the Years of Benefit Service and age credited
to the Executive shall be based on the Executive’s actual service with the
Company as well as such prior service as provided in Section II(F)(i) above and
the Executive’s actual age.

  (G).   Compensation.

  (i).   For purposes of calculating the Executive’s “Average Compensation” (as
defined in the Retirement Plan) all references to “Compensation” in the
Coca-Cola Plans shall mean the annual base salary and bonus paid by the Company
to the Executive and, to the extent needed to obtain five years of consecutive
annual compensation, the Executive’s annual base salary and bonus paid by The
Coca-Cola Company prior to the Executive’s retirement.

  (H).   Non-Competition.

  (i).   For purposes of the benefit offset set forth in Section II(A)(i),
non-payment by The Coca-Cola Company of any benefit under the Coca-Cola SERP by
virtue of the enforcement of the non-competition provision in Section 4.3 of the
Coca-Cola SERP shall be disregarded.     (ii).   Any obligation of the Company
to make payments to the Executive under the Plan shall cease, and all rights of
the Executive under the Plan shall be extinguished, if the Executive terminates
employment with the Company and without the Company’s written consent is
subsequently employed by

3



--------------------------------------------------------------------------------



 



      or in any manner provides services for any organization that is engaged in
a business that is directly competitive with the products sold by the Company at
the time of the Executive’s termination. If a court of competent jurisdiction
finds that the restrictions provided in this Section II(H)(ii) are unenforceable
in any respect, then such restrictions shall be construed so as thereafter to be
limited or reduced to be enforceable to the extent compatible with the
applicable law.

  (I).   Beneficiary.

  (i).   All references to “Beneficiary” in the Coca-Cola Plans shall mean the
Executive’s surviving spouse.

III.   Administration.

  (A).   The Clorox Company Management Development and Compensation Committee
(the “Committee”) shall administer the Plan. The Committee shall have the
discretion and authority to take all actions and to make all decisions necessary
and proper to carry out the Plan including, but not limited to, (1) making,
amending, interpreting and enforcing all appropriate rules and regulations for
the administration of the Plan and (2) deciding or resolving any and all
questions including interpretations of the Plan as may arise in connection with
the Plan. Without limiting the generality of the foregoing, the Committee hereby
designates the Employee Benefits Committee of the Company to control and manage
the operation and administration of the Plan. The Committee shall have the
authority to allocate among themselves or to the Employee Benefits Committee or
to delegate to any other person, any administrative responsibility with respect
to the Plan.

IV.   Claims and Review Procedure.

  (A).   The Executive or his surviving spouse may make a written request for
review of any matter concerning the Executive’s benefits under the Plan. The
claim must be addressed to The Clorox Company, Supplemental Executive Retirement
Plan, 1221 Broadway, Oakland, California, 94612-1888. The Committee shall decide
the action to be taken with respect to any such request and may require
additional information if necessary to process the request. The Committee shall
review the request and shall issue its decision, in writing, no later than
90 days after the date the request is received, unless the circumstances require
an extension of time. If such an extension is required, written notice of the
extension shall be furnished to the person making the request within the initial
90-day period, and the notice shall state the circumstances requiring the
extension and the date by which the Committee expects to reach a decision on the
request. In no event shall the extension exceed a period of 90 days from the end
of the initial period.

4



--------------------------------------------------------------------------------



 



  (B).   If the Committee denies a request in whole or in part, it shall provide
the person making the request with written notice of the denial within the
period specified in paragraph (A) above. The notice shall set forth the specific
reason for the denial, reference to the specific Plan provisions upon which the
denial is based, a description of any additional material or information
necessary to perfect the request, an explanation of why such information is
required, and an explanation of the Plan’s appeal procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review.     (C).   Decision on Appeal.

  (i).   A person whose request has been denied in whole or in part (or such
person’s authorized representative) may file an appeal of the decision in
writing with the Committee within 60 days of receipt of the notification of
denial. The appeal must be addressed to: The Clorox Company Supplemental
Executive Retirement Plan, 1221 Broadway, Oakland, California 94612-1888. The
Committee, for good cause shown, may extend the period during which the appeal
may be filed for another 60 days. The appellant and/or his or her authorized
representative shall be permitted to submit written comments, documents, records
and other information relating to the claim for benefits. Upon request and free
of charge, the applicant should be provided reasonable access to and copies of,
all documents, records or other information relevant to the appellant’s claim.  
  (ii).   The Committee’s review shall take into account all comments,
documents, records and other information submitted by the appellant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Committee shall not be
restricted in its review to those provisions of the Plan cited in the original
denial of the claim.     (iii).   The Committee shall issue a written decision
within a reasonable period of time but not later than 60 days after receipt of
the appeal, unless special circumstances require an extension of time for
processing, in which case the written decision shall be issued as soon as
possible, but not later than 120 days after receipt of an appeal. If such an
extension is required, written notice shall be furnished to the appellant within
the initial 60-day period. This notice shall state the circumstances requiring
the extension and the date by which the Committee expects to reach a decision on
the appeal.     (iv).   If the decision on the appeal denies the claim in whole
or in part written notice shall be furnished to the appellant. Such notice shall
state the



5



--------------------------------------------------------------------------------



 



      reason(s) for the denial, including references to specific Plan provisions
upon which the denial was based. The notice shall state that the appellant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the claim
for benefits. The notice shall describe any voluntary appeal procedures offered
by the Plan and the appellant’s right to obtain the information about such
procedures. The notice shall also include a statement of the appellant’s right
to bring an action under Section 502(a) of ERISA.

  (v).   The decision of the Committee on the appeal shall be final, conclusive
and binding upon all persons and shall be given the maximum possible deference
allowed by law.

  (D).   No legal or equitable action for benefits under the Plan shall be
brought unless and until the claimant has submitted a written claim for benefits
in accordance with paragraph (A) above, has been notified that the claim is
denied in accordance with paragraph (B) above, has filed a written request for a
review of the claim in accordance with paragraph (C) above, and has been
notified in writing that the Committee has affirmed the denial of the claim in
accordance with paragraph (C)(iv) above; provided, however, that an action for
benefits may be brought after the Committee has failed to act on the claim
within the time prescribed in paragraph (A) and paragraph (C)(iii),
respectively.

V.   Amendment, Suspension, Termination.

  (A).   The Board of Directors may at any time and from time to time, amend,
suspend or terminate the Plan in whole or in part with the prior written consent
of the Executive or, in the event the Executive is deceased, the Executive’s
surviving spouse, which consent shall not be unreasonably withheld; provided,
however, that no such consent shall be required for the Board of Directors to
amend, suspend or terminate the Plan to the extent required by law or to conform
the Plan with any such modifications made by The Coca-Cola Company to the
Coca-Cola Plans, in either case as is determined necessary by the Board of
Directors in its sole discretion and provided any such amendment required by law
shall in all material respects preserve the Executive’s then-current and
projected economic benefit provided under the Plan and his rights therein unless
he shall otherwise give his prior written consent.

VI.   Section 409A; Delayed Distribution.

  (A).   To the extent applicable, it is intended that the Plan and all payments
made hereunder comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and any related regulations or
other guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service (“Section 409A”).

6



--------------------------------------------------------------------------------



 



      Any provision that would cause the Plan or any payment made hereunder to
fail to satisfy Section 409A shall have no force or effect until amended to
comply with Section 409A, which amendment may be retroactive to the extent
permitted by Section 409A. Notwithstanding the foregoing, it is intended that no
amendment to the Plan made pursuant to Section 409A shall reduce or limit the
amount of the Executive’s benefit hereunder, but only, as applicable, the time
and form of such payment.

  (B).   Notwithstanding anything herein or in the Coca-Cola Plans to the
contrary, any distribution of benefits under the Plan to the Executive shall be
delayed for a minimum of six (6) months following the Executive’s separation
from service with the Company if required under Section 409A and any payment
that would have otherwise been made during such six-month period shall be made
on the first day of the month following the date that is the six-month
anniversary of the Executive’s separation from service with the Company, unless
an earlier payment date is permitted under Section 409A.

VII.   Miscellaneous.

  (A).   Notwithstanding any other provision of the Plan or the Coca-Cola Plans,
the Executive and his surviving spouse shall be unsecured general creditors,
with no secured or preferential rights to any assets of the Company or any other
party for payment of benefits under the Plan. Any property held by the Company
for the purpose of generating the cash flow for benefit payments shall remain
its general, unpledged and unrestricted assets. The Company’s obligation under
the Plan shall be an unfunded and unsecured promise to pay money in the future.

  (B).   The Company shall be responsible for the payment of all benefits
provided under the Plan. At its discretion, the Company may establish one or
more trusts, with such trustees as the Committee may approve, for the purpose of
assisting in the payment of such benefits. Although such a trust may be
irrevocable, its assets shall be held for payment of all Company’s general
creditors in the event of insolvency. To the extent any benefits provided under
the Plan are paid from any such trust, the Company shall have no further
obligation to pay them. If not paid from the trust, such benefits shall remain
the obligation of the Company.

  (C).   The Plan shall be construed, governed and administered in accordance
with the laws of California, to the extent not preempted by federal law, without
regard to the conflicts of law principles thereof.

  (D).   Nothing in the establishment of the Plan is to be construed as giving
the Executive the right to be retained in the employ of the Company.

  (E).   Neither the Executive nor his surviving spouse shall have any power or
right to transfer, assign, anticipate, hypothecate, mortgage, commute, modify,
or otherwise encumber in advance any of the benefits payable hereunder, nor
shall

7



--------------------------------------------------------------------------------



 



      any of said benefits be subject to seizure for the payment of any debts,
judgments, alimony, or separate maintenance owed by the Executive or his
surviving spouse to be transferable by operation of law in the event of
bankruptcy, insolvency, or otherwise. In the event the Executive or his
surviving spouse attempts assignment, commutation, hypothecation, transfer, or
disposal of the benefit hereunder, the Company’s liabilities shall forthwith
cease and terminate.

  (F).   The provisions of the Plan shall bind and inure to the benefit of the
Company and its successors and assigns. The term successors as used herein shall
include any corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of the Company, and successors of any such corporation or
other business entity.

     The Clorox Company Replacement Supplement Executive Retirement Plan For the
Benefit of Donald R. Knauss is hereby adopted this 14th day of November, 2006,
and effective as of October 2, 2006.
THE CLOROX COMPANY
/s/ Jackie Kane
Senior — Vice President, Human Resources and Corporate Affairs

8